Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         02-AUG-2018
                                                         03:07 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               HERMAN-LEE KAOPUA, SR., Petitioner,

                                 vs.

                  MELINDA K. MENDES, Respondent.


                         ORIGINAL PROCEEDING
                       (S.P.P. NO. 12-1-0007)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Herman-Lee Kaopua,

Sr.’s petition for writ of mandamus, filed on May 21, 2018,

court-appointed counsel Melinda Mendes’ responses, filed on July

9, 2018 and July 17, 2018, the respective supporting documents,

and the record, it appears that, on September 19, 2017, the

circuit court entered its “Findings of Fact; Conclusion of Law;

Order Denying Petitioner Herman-Lee Kaopua, Sr.’s Writ of Habeas

Corpus” in S.P.P. No. 12-1-0007, in which the circuit court

denied petitioner’s petition for writ of habeas corpus, filed on

September 21, 2012, including the supplemental pleadings.

Petitioner, therefore, is not entitled to an extraordinary writ.
See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, August 2, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2